EXHIBIT 10.5


 


SECOND AMENDMENT TO EMPLOYMENT AGREEMENT


 

Second Amendment to Employment Agreement (this “Amendment”), dated as of
April 22, 2009, by and between Scientific Games Corporation, a Delaware
corporation (the “Company”), and Joseph R. Wright, Jr. (“Executive”).

 

WHEREAS, the Company and Executive entered into an Employment Agreement
effective as of May 1, 2008 (executed on May 14, 2008) as amended by the
Amendment to Employment Agreement dated December 20, 2008 (as amended, the
“Employment Agreement”); and

 

WHEREAS, the Company and Executive desire to amend the Employment Agreement as
set forth herein;

 

NOW THEREFORE, in consideration of the premises and the mutual benefits to be
derived herefrom and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 


1.             SECTION 3(C) OF THE EMPLOYMENT AGREEMENT IS HEREBY AMENDED TO
INSERT THE WORDS “WITH A VALUE UP TO 155% OF EXECUTIVE’S BASE SALARY”
IMMEDIATELY BEFORE THE WORDS “IN THE SOLE DISCRETION OF THE COMPENSATION
COMMITTEE”.


 


2.             SECTIONS 4(D) AND 4(E) OF THE EMPLOYMENT AGREEMENT ARE HEREBY
AMENDED TO REPLACE CLAUSES (IV) AND (VII) THEREOF, RESPECTIVELY, WITH THE
FOLLOWING:


 


“FOR A PERIOD OF THREE (3) YEARS AFTER SUCH TERMINATION, EXECUTIVE SHALL
CONTINUE TO PARTICIPATE IN ALL EMPLOYEE AND EXECUTIVE BENEFIT PLANS, PROGRAMS,
AND ARRANGEMENTS UNDER SECTION 3(G) OF THIS AGREEMENT PROVIDING HEALTH, MEDICAL,
DISABILITY AND LIFE INSURANCE BENEFITS IN WHICH EXECUTIVE WAS PARTICIPATING
IMMEDIATELY PRIOR TO TERMINATION, THE TERMS OF WHICH ALLOW EXECUTIVE’S CONTINUED
PARTICIPATION, AS IF EXECUTIVE HAD CONTINUED IN EMPLOYMENT WITH THE COMPANY
DURING SUCH PERIOD OR, IF SUCH PLANS, PROGRAMS, OR ARRANGEMENTS DO NOT ALLOW
EXECUTIVE’S CONTINUED PARTICIPATION, THE COMPANY SHALL REIMBURSE EXECUTIVE (NOT,
FOR THE AVOIDANCE OF DOUBT, ON AN AFTER-TAX BASIS) FOR THE COSTS HE INCURS IN
OBTAINING BENEFITS THAT ARE REASONABLY COMPARABLE TO THE BENEFITS EXECUTIVE
WOULD HAVE RECEIVED UNDER SUCH PLANS, PROGRAMS, AND ARRANGEMENTS IN WHICH
EXECUTIVE WAS PARTICIPATING IMMEDIATELY PRIOR TO TERMINATION, AS IF EXECUTIVE
HAD RECEIVED CREDIT UNDER SUCH PLANS, PROGRAMS, AND ARRANGEMENTS FOR SERVICE AND
AGE WITH THE COMPANY DURING SUCH PERIOD FOLLOWING SUCH TERMINATION, WITH SUCH
BENEFITS PAYABLE BY THE COMPANY AT THE SAME TIMES AND IN THE SAME MANNER AS SUCH
BENEFITS WOULD HAVE BEEN RECEIVED BY EXECUTIVE UNDER SUCH PLANS (IT BEING
UNDERSTOOD THAT THE VALUE OF ANY INSURANCE-PROVIDED BENEFITS WILL BE BASED ON
THE PREMIUM COST TO EXECUTIVE, WHICH SHALL NOT EXCEED THE HIGHEST RISK PREMIUM
CHARGED BY A CARRIER HAVING AN INVESTMENT GRADE OR BETTER CREDIT RATING).”


 


3.             EXCEPT AS SET FORTH IN THIS AMENDMENT, ALL OTHER TERMS AND
CONDITIONS OF THE EMPLOYMENT AGREEMENT SHALL REMAIN UNCHANGED AND IN FULL FORCE
AND EFFECT.


 


4.             THIS AMENDMENT MAY BE EXECUTED IN ONE OR MORE COUNTERPARTS, EACH
OF WHICH SHALL FOR ALL PURPOSES BE DEEMED TO BE AN ORIGINAL AND ALL OF WHICH
SHALL CONSTITUTE THE SAME INSTRUMENT.


 


 [REST OF PAGE INTENTIONALLY LEFT BLANK]


 


1

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be
executed on its behalf as of the date first above written.

 

 

 

SCIENTIFIC GAMES CORPORATION

 

 

 

 

 

By:

/s/ Ira H. Raphaelson

 

Name:

Ira H. Raphaelson

 

Title:

Vice President, General Counsel and Secretary

 

 

 

 

 

/s/ Joseph R. Wright

 

Joseph R. Wright

 

2

--------------------------------------------------------------------------------